748 P.2d 494 (1987), aff'd sub nom. Blanton v. North Las Vegas, 489 U.S.
                538 (1989). In those exceptional cases, a defendant must prove that
                statutory penalties in addition to the maximum authorized period of
                incarceration "are so severe that they clearly reflect a legislative
                determination that the offense in question is a 'serious' one." Blanton, 489
                U.S. at 543.
                               Lambey claims that various collateral consequences of a
                conviction for domestic battery support his contention that it is a serious
                offense: (1) NRS 432B.157 and NRS 125C.230 create a rebuttable
                presumption that the perpetrator of domestic violence is unfit for sole or
                joint custody of his children; (2) he could lose the right to possess a firearm
                under 18 U.S.C. § 922(g)(9) and carry a concealed weapon under NRS
                202.3657(4)(g); and (3) a conviction would render a misdemeanant
                deportable under federal immigration law.' Lambey also contends that
                the penalty scheme reflects the Legislature's determination that the
                offense is serious. Notably, in addition to the six-month sentence, there
                are fines, fees, community service, counseling, civil liability, and reduced
                discretion on the part of the prosecutor and police. 2



                      1 Lambey concedes that he is a United States citizen, and we
                therefore conclude that he has not demonstrated that he could suffer
                deportation.

                      2 Lambey    also argues that other courts have concluded that a
                significant suspension of one's driver's license has necessitated a jury trial.
                However, Lambey has not demonstrated that he faces such a penalty if
                convicted of first-offense domestic battery.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                               While Lambey states that his interest in raising his child and
                   his right to bear arms are important fundamental rights, he offers no
                   convincing support for the proposition that the collateral consequences of a
                   conviction—those imposed by Nevada courts other than the sentencing
                   court, other states, or by the federal government—are relevant to
                   determine whether the offense is "serious."      Compare Foote v. United
                   States, 670 A.2d 366, 372 (D.C. 1996) ("Blanton's presumption that
                   offenses carrying no more than six months incarceration are petty cannot,
                   in our view, be effectively rebutted by reference to the potential remedies
                   in hypothetical civil or administrative proceedings which have not been
                   instituted."), and Smith v. United States, 768 A.2d 577, 580 (D.C. 2001)
                   (concluding that potential termination of employment following conviction
                   is collateral and therefore cannot elevate petty offense to serious one),
                   with Richter v. Fairbanks, 903 F.2d 1202, 1205 (8th Cir. 1990) (concluding
                   that, although maximum jail term was six months for DUI conviction,
                   offense was serious because statute also included possible 15-year driver's
                   license revocation). Further, we note that this court has previously
                   rejected the proposition that collateral consequences of a conviction should
                   be considered in determining its seriousness.    See Blanton, 103 Nev. at
                   633-34, 748 P.2d at 500-01. In addition, Lambey has not demonstrated
                   that the fines, fees, community service, and counseling that may be
                   mandated by statute are so onerous that he has overcome the presumption
                   that the legislature considers this a petty offense. See Nachtigal, 507 U.S.
                   at 4-5 (concluding that monetary fines and terms of probation were not as
                   severe a penalty as six months in jail).



SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A


     EIMMEISTMN it.ie:MBIN              =MEM
                            We therefore conclude that because Lambey cannot overcome
                the presumption that the offense is petty, the district court did not
                manifestly abuse its discretion by denying his request for a jury trial, see
                NRS 34.160; Round Hill Gen. Imp. Dist. v. Newman, 97 Nev. 601, 637 P.2d
                534 (1981), nor is his liberty being unlawfully restrained, see NRS 34.360.
                Accordingly, we
                            ORDER the petition DENIED.




                                                   Gibbons



                                                   Douglas




                cc: Hon. Valorie J. Vega, District Judge
                     The Pariente Law Firm, P.C.
                     Attorney General/Carson City
                     •




                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A